DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	This office action is in response to the amendments/arguments submitted by the Applicant(s) on 10/06/2021.

Response to Arguments
I. Status of the Claims
3. Claims 13-20 are still pending. 

II. Rejections Under 35 U.S.C. 103
4. Applicant's arguments submitted by the Applicant(s) on 10/06/2021.
with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) of previous office action mailed on 07/06/2022 has been withdrawn. However, claims 13-20 are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.   Claims 13-20, are rejected under 35 USC § 101


Regarding claim 13,
	Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to “generating, by the one or more processor circuits, a model specifying a bottom surface profile of the substrate over time based at least in part on the plurality of surface normal estimates; and 
determining, by the one or more processor circuits, data indicative of local contact stress at a point of contact between the substrate and a support structure based at least in part on the model”. which could be mental-steps and/or mathematical-calculations. The additional elements relative to “A method of  determining local contact stress on a substrate resulting from a support structure in a millisecond anneal system, the method comprising: obtaining, by one or more processor circuits, a plurality of surface normal estimates for a substrate over a time period” are merely data acquisition perform by routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the abstract idea on a computer, and/or recitation of generic computer structure that serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Claim 1 is Ineligible due to the following analysis:
Step 1 (Statutory Category): Claim 1 is directed to an automatic data measurement method, therefore, it is directed to a statutory category, i.e., a process (Step 1: YES).
Step 2A, Prong-1 (the claim is evaluated to determine whether it is directed to a judicial-exception/abstract-idea): Claim 1 recites to “generating, by the one or more processor circuits, a model specifying a bottom surface profile of the substrate over time based at least in part on the plurality of surface normal estimates; and 
determining, by the one or more processor circuits, data indicative of local contact stress at a point of contact between the substrate and a support structure based at least in part on the model” which is an abstract idea, because it could be a mental process performed in the human mind and/or mathematical-calculations. Therefore, it is directed to a judicial exception/abstract-idea (Step 2A, Prong-1: YES). 

Step 2A, Prong-2 (the claim is evaluated to determine whether the judicial-exception/abstract-idea is integrated into a Practical Application): the abstract idea related to  is not used into a practical application, and do not belong to a particular technological environment, industry or field. Consequently, the aforesaid abstract idea is not integrated into a practical application and/or apply, rely on, and/or use to an additional element or elements in a manner that imposes a meaningful limit, thus, monopolizing the steps (Step 2A, Prong-2: NO, because there is no integration of the abstract idea into a practical application).

Step 2B (the claim is evaluated to determine whether recites additional elements that amount to an inventive concept, or also, the additional elements are significantly more than the recited the judicial-exception/abstract-idea): Claim 13 recites the additional element(s) “A method of  determining local contact stress on a substrate resulting from a support structure in a millisecond anneal system, the method comprising: obtaining, by one or more processor circuits, a plurality of surface normal estimates for a substrate over a time period” which are just insignificant extra-solution activity as a mere  data-gathering step and that the second limitation is just insignificant extra-solution activity as an outputting step, which are/is simply routine and conventional structure(s) previously known to the pertinent industry that includes microprocessors and acquiring data. Therefore, the claim does not include additional element(s) significantly more, and/or, does not amount to more than the judicial-exception/abstract-idea itself and the claim is not patent eligible (Step 2B: NO). 

Regarding claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 14 depends on claim13, therefore, has the abstract idea of claim 13 and also has the routine and conventional structure above of claim 13. In addition, claim 14  further recites the element(s) “The method of claim 13, wherein the method comprises modifying thermal processing based at least in part on the data indicative of local contact stress”,  which are/is simply more standard computational, mathematical-calculation to generate data and/ or a routine structure, and data gathering. Furthermore, Claim 14 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 15 depends on claim13, therefore, has the abstract idea of claim 13 and also has the routine and conventional structure above of claim 13. In addition, claim 15  further recites the element(s) “The method of claim 13, wherein determining, by the one or more processor circuits, data indicative of local contact stress at a point of contact comprises: identifying, by the one or more processor circuits, an intersection of the bottom surface profile with the support structure using the model; and determining, by the one or more processor circuits, the point of contact with the support structure based on the intersection”,  which are/is simply more standard computational, mathematical-calculation to generate data and/ or a routine structure, and data gathering. Furthermore, Claim 15 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 16 depends on claim15, and claim 15 depends on claim 13, therefore, has the abstract idea of claim 13 and also has the routine and conventional structure above of claim 13. In addition, claim 16  further recites the element(s) “The method of claim 15, wherein determining, by the one or more processor circuits, data indicative of local contact stress at a point of contact comprises determining, by the one or more processor circuits, a velocity of contact with the support structure”,  which are/is simply more standard computational, mathematical-calculation to generate data and/ or a routine structure, and data gathering. Furthermore, Claim 16 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 17 depends on claim16, and claim 16 depends on 15 while claim 15 depends on claim 13 therefore, has the abstract idea of claim 13 and also has the routine and conventional structure above of claim 13. In addition, claim 17  further recites the element(s) “The method of claim 16, wherein determining, by the one or more processor circuits, data indicative of local contact stress at a point of contact comprises estimating the local contact stress based on the point of contact and the velocity of contact.”,  which are/is simply more standard computational, mathematical-calculation to generate data and/ or a routine structure, and data gathering. Furthermore, Claim 17 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 18 depends on claim13, therefore, has the abstract idea of claim 13 and also has the routine and conventional structure above of claim 13. In addition, claim 18  further recites the element(s) “The method of claim 13, wherein the method comprises estimating a stress distribution across the substrate based at least in part on the model”,  which are/is simply more standard computational, mathematical-calculation to generate data and/ or a routine structure, and data gathering. Furthermore, Claim 18 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 19 depends on claim18, and claim 18 depends on claim 13,  therefore, has the abstract idea of claim 13 and also has the routine and conventional structure above of claim 13. In addition, claim 19  further recites the element(s) “The method of claim 18, wherein the stress distribution is estimated at least in part based on a plurality of temperature measurements associated with the substrate.”,  which are/is simply more standard computational, mathematical-calculation to generate data and/ or a routine structure, and data gathering. Furthermore, Claim 19 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 20 depends on claim13, therefore, has the abstract idea of claim 13 and also has the routine and conventional structure above of claim 13. In addition, claim 20 further recites the element(s) “The method of claim 13, wherein the support structure comprises a support pin”,  which are/is simply  a routine structure. Furthermore, Claim 20 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Comments
6.   The prior art of record found as a result of the search, does not teach alone or incombination all of the elements recited in the independent claims. Therefore, no prior artrejection for the claims is presented in this action. However, Claims 13 – 20 arerejected under 35 U.S.C. 101. 


Conclusion
7. 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 9 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DILARA SULTANA/Examiner, Art Unit 2858                                                                                                                                                                                                        
/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        12/12/2022